MEMORANDUM **
John N. Bach, a former practicing attorney, appeals pro se from the district court’s order granting attorney’s fees and costs to plaintiffs Cody Runyan and Galen Woelk pursuant to 28 U.S.C. § 1447(c) on the ground that Bach improperly removed to federal court an execution proceeding they filed against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir.2006), and we affirm.
The district court did not abuse its discretion in awarding attorney’s fees to Appellees because the record demonstrates that there was no “objectively reasonable basis” for Bach’s removal of the state proceedings. Martin v. Franklin Capital Corp., 546 U.S. 132, 126 S.Ct. 704, 711, 163 L.Ed.2d 547 (2005). We reject Bach’s contention that the district court was required to include these precise words in an order that predated the Supreme Court’s decision in Martin.
We lack jurisdiction to review the district court’s remand order because that order was based, in part, on 28 U.S.C. § 1447(c). See 28 U.S.C. § 1447(d); Durham, 445 F.3d at 1250. For the same reason, we lack jurisdiction to consider Bach’s purported mandamus petition. See 28 U.S.C. § 1447(d) (“An order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise ”[.]) (emphasis added).
Bach’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.